Exhibit 99.1 NASDAQ: TBBK The Bancorp, Inc. • Investor Presentation • Sandler O’Neill Conference November 2010 Forward-Looking Statements Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995: Statements in this presentation regarding The Bancorp, Inc.’s business that are not historical facts are “forward-looking statements” that involve risks and uncertainties. These statements may be identified by the use of forward-looking terminology, including the words “may,” “believe,” “will,” “expect,” “anticipate,” “estimate,” “continue,” or similar words.For further discussion of these risks and uncertainties, see The Bancorp, Inc.’s filings with the SEC, including the “risk factors” section of TheBancorp,Inc.’s prospectus supplement. These risks and uncertainties could cause actual results to differ materially from those projected in the forward-looking statements. The forward-looking statements speak only as of the date of this presentation. The Bancorp, Inc. does not undertake to publicly revise or update forward-looking statements in this presentation to reflect events or circumstances that arise after the date of this presentation, except as may be required under applicable law. 2 The Bancorp, Inc.: Planning for Growth with Safety and Soundness •Strategic Goal: §Create and grow a stable, profitable institution with the optimum reliance on capital, risk management and technology, and manage it with knowledgeable and experienced management and senior officers •Tactical Approach: §Deposits - Utilize a branchless banking network to gather scalable deposits through strong contractual relationships at costs significantly below peers §Assets - Focus on asset classes, including loans and securities, appropriate to our expertise to deliver the requisite risk-adjusted returns to achieve above-peer net interest margins §Non-Interest Income - Generate non-interest income, through our deposit and asset approaches, sufficient to at least offset non-interest expenses 3 Business Model: A Distinct Business Strategy 4 DEPOSITS •Private-Label Banking: stable, lower-cost core deposits §Healthcare §Merchant Processing §Prepaid Cards §Wealth Management •Community Bank Net Interest Margin INCOME Non-Interest Income: Stored value, leasing and merchant processing ASSETS •Above-peer credit quality, well-collateralized loans to local businesses and individuals: §Commercial lending, commercial & residential real estate, construction lending •Automobile Fleet Leasing •Wealth Management Lending: §Securities backed loans •SBA Guaranteed Lending Program for National Franchises •Securities Portfolio: §Primarily highly rated government obligations Deposit-Generating Strategies: Our Distinct Approach The Bancorp employs a multi-channel growth strategy in gathering attractively priced, long-duration deposits on a national scale. •Private-Label Banking §Provider of private-label banking services to more than 300 non-bank financial service providers §Access to large customer groups at lower acquisition costs §Private-label customers derive from four main sources: •Healthcare •Stored Value, including Prepaid Cards •Wealth Management •Merchant Processing •Community Bank 5 Deposit-Generating Strategies: Growth and Low Cost The Bancorp has experienced strong growth in deposits at below-peer costs. 6 Growth in Average Deposits YTD Average Deposits (dollars in thousands) Cost of Funds Peer Cost of Funds(1) 0.70% 1.39% 1.02% 2.03% Increase % Increase 28.14% (1) Peer data source as of June 2010: BankRegData of 100 most comparable Banks measuring interest expense to interest bearing assets. Deposit-Generating Strategies: Sticky and Long-Term The Bancorp has long-term, often exclusive agreements in place with its private-label banking partners.We have retained 99% of maturing contracts. 7 Private Label Agreements by Remaining Contractual Term Growth Engine: Where Do Deposits Come From? Significant growth in stored value, healthcare and other deposit business lines support significantly lower average cost of deposits. 8 September 30, 2010 Category Balance (in millions) Avg. Cost Community Bank 0.64% Healthcare 1.57% Stored Value Relationships (including demand deposit accounts) $ 1,259 0.14% Wealth Management 0.97% Merchant Processing 0.43% 1031 Exchange 1.52% Total Deposits: $2.4 billion Average Cost: 0.68% (Peer Average Cost: 1.33%)(1) (1) Peer data source as of June 2010: BankRegData of 100 most comparable Banks measuring interest expense to interest bearing assets. Non-Interest Income-Generating Strategies: Growth and Sustainability 9 (1) Excludes gains on investment securities. Continued growth in non-interest income(1) from all business segments. Primary Asset-Generating Strategies: Business Line Overview •Community Bank §Offers traditional community banking products andservices targeting the highly fragmented Philadelphia/Wilmington banking market •Leasing Portfolio §Well-collateralized automobile fleet leasing •Primarily Eastern United States •Average transaction: 8-15 automobiles, $350,000 §50% of portfolio leased by state and federal agencies •Wealth Management §16 partners, managing $200 billion in assets •SEI Investments, Legg Mason §Generates securities backed loans and other loans •Securities §High credit quality tax-exempt municipal obligations §U.S. Government agency securities 10 As with funding, The Bancorp employs a multi-channel growth strategy for loan origination, with the primary driver being its regional commercial banking operations. Community Bank $ 1,328,676 4.54% Wealth Management 3.18% Leasing Portfolio 8.61% Investment Securities 4.21% Non-Performing Loans / Total Loans(1) Reserves / Loans Asset Quality Overview 11 (2) Regional peers include publicly traded Mid-Atlantic commercial banks with assets between $1 billion and $4 billion. (3) Ratio was not meaningful for The Bancorp prior to 2007, due to low levels of non-performing loans. Source: SNL Financial Reserves / Nonaccrual and Restructured Loans(3) Texas Ratio - Peers Asset Growth Results: Key Performance Metrics 12 Deposit Growth Results: Key Performance Metrics 13 Non-Interest Income(1) Results: Key Performance Metrics 14 (1) Excludes gains and losses on investment securities. Core Operating Earnings(1) Results: Key Performance Metrics 15 (1) As a supplement to GAAP, Bancorp has provided this non-GAAP performance result. The Company believes that this non-GAAP financial measure is useful because it allows investors to assess its operating performance. Although this non-GAAP financial measure is intended to enhance investors’ understanding of the Company’s business and performance, it should not be considered an alternative to GAAP. NASDAQ: TBBK APPENDIX Capital Ratios and Selected Financial Data 17 As of or for the three months ended September 30, 2010 (dollars in thousands) As of or for the three months ended September 30, 2009 (dollars in thousands) Selected Capital and Asset Quality Ratios: Equity/assets (1) 7.57% 12.08% Tier 1 capital to average assets (1) 8.67% 13.11% Tier 1 capital to total risk-weighted assets (1) 12.25% 15.61% Total Capital to total risk-weighted assets (1) 13.50% 16.80% Allowance for loan and lease losses to total loans 1.37% 1.22% Balance Sheet Data: Total assets Total loans, net of unearned costs (fees) Allowance for loan and lease losses Total cash and cash equivalents Total investments Deposits Short-term borrowings $0 $0 Shareholders’ equity (1) Selected Ratios: Return on average assets 0.10% 0.38% Return on average common equity 1.15% 3.32% Net interest margin 3.26% 3.72% Book value per share (2) (1) On March 10, 2010, the Company repurchased all of the outstanding Fixed Rate Cumulative Perpetual Preferred Stock, Series B, issued to the United States Treasury Department under its Capital Purchase Program. (2) Excludes, as of September 30, 2009, Series B Preferred Shares issued to the U.S. Treasury and the associated book value. The Series B Preferred Shares were repaid on March 10, 2010. Current Loan Portfolio and Asset Quality Overview at 9/30/2010 18 Category Balance (in thousands) % of Total Loans Nonaccrual Loans (in thousands) Nonaccrual/ Total Loans OREO (in thousands) 30-89 Days Delinquent (in thousands) 90+ Days Delinquent (in thousands) Quarter Charge-offs (net in thousands) Commercial 26% 0.14% - $ (967) Commercial mortgage 37% 0.30% - $ (4,658) Construction 13% 0.31% - - - $ 1 Direct financing leases (auto leases) 7% - 0.00% - Residential mortgage 6% $ 6,259 0.39% - $ 189 Securities backed loans and other 12% 0.09% - $ 3 $ (201) Total 100% 1.24% Healthcare Affinity Relationships •We are currently the 6th largest financial institution in the Health Savings Account (HSA) space.(1) •We service insurance carriers, third-party administrators and large brokerage firms for distribution of HSAs and related accounts. •Dynamics of the healthcare insurance industry are generating rapid growth in the HSA market: §Between January 2008 and January 2009, there was a 46% increase in the number of HSAs nationally.(2) §During that same period, HSA custodians and administrators reported that assets grew by 62.6%.(2) §Since 2003, the number of Americans with HSAs and High-Deductible Health Plans (HDHPs) has grown to over 8 million, from a base of 3 million.(3) §Growth trends are expected to continue, reaching 11-13 million accounts and assets of $35 to $45 billion.(3) Prepaid Card Affinity Relationships •We are a market leader in a rapidly growing market for open loop prepaid debit cards: §5th largest prepaid commercial debit card issuer(4) §21st largest overall commercial card issuer(4) •The aggregate size of the market is forecasted to grow at 35% annual rate. §Open loop products forecasted to grow to $125 billion in 2011, compared to $39 billion in 2007(5) •We are the industry’s largest Agent Bank gift card issuer. •We serve clients such as Western Union, Intuit, Deluxe Check Printers, Higher One, Digital, Incomm and Univision. Deposit-Generating Strategies: Grow Market Share in Expanding Markets 19 (1) According to the publication “Inside Consumer Directed Health Care,” March 2010 (2) Celent, “HSA Benchmarking Analysis: Market Trends and Economics 2009,” March 2009 (3) AHIP’s Center for Policy and Research, January 2009 census HSA/High-Deductible Health Plans (4) Nilson Report, June 2009 (5) Mercator Advisory Group Wealth Management Affinity Relationships Wealth management deposit and lending services to wealth management platforms and firms - including limited-purpose trust companies, broker/dealers and TPAs/record keepers: Wealth Management Bank Affinities: •Currently 16 relationships representing approximately $200 billion in assets under management •Over 7,000 investment advisors serving more than 280,000 clients •SEI, Legg Mason, Commonfund Master Demand Account (MDA) - DTC/NSCC-traded ERISA-qualified bank deposit account: •Trades on the DTC/NSCC like Money Market Mutual Funds •FDIC insurance passed through to 401(k) participant •Schwab, Matrix, SunGard, Ascensus, Great-West •Growth potential due to growing demographics of retirement market Safe Harbor IRA Rollovers: •Rollover Systems, WMSI Merchant Processing Relationships •Top 20 Acquiring Bank for credit and debit card processing •Top 50 Originating Bank for ACH processing •Combined annual processing volume of $25 billion •Numerous third-party channels, including:Fiserv, FIS, TSYS, BankServ, Heartland, Planet Payment and HealthEquity Deposit-Gathering Strategies: Grow Market Share in Expanding Markets 20 Well-Positioned in Attractive, Stable Markets •Commercial lending is substantially all in greater Philadelphia/Wilmington metropolitan area §Consists of the 12 counties surrounding Philadelphia and Wilmington, including Philadelphia, Delaware, Chester, Montgomery, Bucks and Lehigh Counties in Pennsylvania; New Castle County in Delaware; and Mercer, Burlington, Camden, Ocean and Cape May Counties in New Jersey. •Philadelphia/Wilmington and the surrounding markets encompass a large population, stable economic activity and attractive demographics. •Throughout the current down cycle and in prior cycles, the Philadelphia region has exhibited significant stability, which is reflected in a lesser reduction in housing prices and negative equity compared to the rest of the nation, as shown below. 21 Home Prices 2006 to 2009 Home Prices 2008 to 2009 United States -27.0% -2.5% Philadelphia, PA -5.3% -1.5% 1st Quarter 2010 US NJ DE PA % of Homes with Negative Equity 23.7% 15.8% 14.1% 7.4% NASDAQ: TBBK www.thebancorp.com
